Citation Nr: 0900818	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  08-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The veteran served on active duty from May 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on October 28, 2008, by means of video 
conferencing equipment with the appellant in St. Paul, 
Minnesota, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the veteran submitted a waiver of the RO's initial 
consideration of the evidence in December 2008.   Therefore, 
the Board will consider this newly obtained evidence and 
proceed with a decision.

The Board also notes that the veteran's appeal had originally 
included the issue of entitlement to service connection for 
right ear hearing loss; however, during the pendency of the 
appeal, the RO granted that benefit in a March 2008 rating 
decision.  Accordingly, the issue of entitlement to service 
connection for right ear hearing loss no longer remains in 
appellate status and no further consideration is required.

The issue of entitlement to service connection for a 
bilateral eye disorder will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been shown to have left ear hearing loss 
that is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, left ear 
hearing loss was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

In the decision below, the Board has granted the veteran's 
claim for service connection for left ear hearing loss, and 
therefore, the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d) (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for left ear 
hearing loss.  The Board notes that the veteran in this case 
served as a construction machine operator, and thus, may have 
had noise exposure in service.  Indeed, the RO conceded his 
exposure to acoustic trauma in its September 2007 rating 
decision that granted service connection for tinnitus as well 
as in the March 2008 rating decision granting service 
connection for right ear hearing loss.  Accordingly, the 
Board concludes that the veteran was exposed to acoustic 
trauma during his military service.

In addition, recent audiological examinations establish that 
the veteran has a current hearing disability that satisfies 
the criteria of 38 C.F.R. § 3.385.  In this regard, the 
veteran was afforded a VA examination in August 2007, and on 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
40
55
69

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  Those findings do meet the 
requirements of 38 C.F.R. § 3.385.  

Thus, the remaining question pertaining to service connection 
is whether the veteran's current left ear hearing loss is 
related to his military noise exposure.  Although the veteran 
was not treated for or diagnosed with hearing loss during 
service, the Board notes that the question is nevertheless 
whether the current condition is at least as likely the 
result of the injury he sustained in service, i.e., the 
acoustic trauma, as it is the result of another factor or 
other factors not related to service. 38 C.F.R. § 3.303(d).  
In this regard, the veteran was afforded a VA examination in 
August 2007 to determine the etiology of his hearing loss.  
The examiner noted that the veteran's discharge examination 
showed normal hearing bilaterally and stated that it was not 
likely that the veteran's hearing loss was related to noise 
exposure while in service.  However, the RO asked the 
examiner to review the claims file again with regard to 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner 
did submit an addendum in March 2008 in which he noted that 
the veteran's induction audiogram was essentially zero 
decibels across all frequencies and that his discharge 
examination in 1965 was within normal limits.  Nevertheless, 
the examiner observed that the veteran's hearing had 
decreased 20 decibels in the right ear and 10 to 15 decibels 
in the left ear in the high pitches.  Therefore, he opined 
that it was as likely as not that the veteran's right ear 
hearing loss was related to his military noise exposure 
because of the 20 decibel decrease, yet stated that it was 
not likely that the left ear hearing loss was related to the 
military noise exposure because of the minimal change.

In reviewing the veteran's service medical records, the Board 
notes that the veteran was afforded an enlistment examination 
in April 1962, which found his ears and drums to be normal, 
but it does not appear that an audiogram was performed at 
that time.  He was subsequently afforded such an examination 
in June 1962 at which time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-5 (5)
-10 (0)
-5 (0)
LEFT
-10 (5)
-10 (0)
-10 (0)
0 (10)
-5 (0)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The veteran was later provided a separation examination in 
March 1965.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
5 (15)
15 (25)

20 (25)
LEFT
10 (25)
5 (15)
10 (20)

10 (15)

As previously noted, the audiograms in service are presumed 
to have been reported using ASA standards because they were 
recorded prior to November 1, 1967.  However, the August 2007 
VA examiner did not discuss these standards or the results of 
such a conversion.  Instead, he appears to have used the 
audiometric results as reported in ASA standards.  Based on 
those findings, he opined that the veteran's right ear 
hearing loss was related to his military noise exposure 
because there had been a 20 decibel change in his hearing 
thresholds during service, yet stated that his left ear 
hearing loss was not related to his military noise exposure 
because there was only a 10 to 15 decibel shift during 
service.  However, following the conversion to ISO-ANSI 
standards, it becomes evident that the veteran's left ear 
hearing did undergo a greater shift.  In fact, his left ear 
hearing decreased 15 decibels in two of the thresholds and 20 
decibels in the other two thresholds.  As such, there was a 
20 decibels shift during service, which the August 2007 VA 
examiner had found significant enough with respect to the 
right ear to warrant a favorable opinion relating the hearing 
loss to the veteran's military noise exposure.

The Board notes that, although it must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions, the opinion of the examiner in this case 
with regard to the left ear hearing loss is inadequate 
because he based his opinion on an insufficient analysis of 
the facts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that Board must rely on independent medical 
evidence to support its findings and must not refute medical 
evidence in the record with its own unsubstantiated medical 
conclusions), overruled on other grounds by Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Generally speaking, with 
regard to claims for direct service connection, medical 
professionals are called on to render an opinion as to 
whether it is (1) likely that a disability is due to a 
disease or injury incurred in service as opposed to some 
other factor or factors, (2) unlikely that it is due to a 
disease or injury incurred in service as opposed to some 
other factor or factors, or (3) at least as likely that the 
disability is due to a disease or injury incurred in service 
as it is to some other factor or factors.  

Here, it would have been helpful had the examiner discussed 
the standards used in testing the veteran's hearing in 
service and brought his expertise to bare in this manner 
regarding medically known or theoretical causes of 
sensorineural hearing loss or described how hearing loss 
which results from acoustic trauma generally presents or 
develops in most cases, as distinguished from how hearing 
loss develops from other causes, in determining the 
likelihood that current hearing loss was caused by acoustic 
trauma in service as opposed to some other cause.  

In cases where a medical examination or opinion provides an 
inadequate basis on which the Board may base its own legal 
decision on appeal, the Board generally remands the case to 
obtain a better examination or clearer opinion.  However, the 
evidence preponderates in the veteran's favor regarding two 
of the three material issues regarding service connection for 
hearing loss, and two attempts have already been made to 
obtain an adequate medical opinion.  In addition, the VA 
examiner did find a 20 decibel shift sufficient to warrant a 
favorable opinion with respect to the veteran's right ear 
hearing loss.  Thus, the Board has decided to resolve the 
benefit of the doubt in favor of the veteran on the third 
issue regarding whether it is at least as likely as not that 
the veteran's current left ear hearing loss is the result of 
acoustic trauma in service as it is the result of some other 
cause or factor.

Thus, for the reasons described above and based on the record 
that it has regarding left ear hearing loss, the Board 
concludes that there is an approximate balance of positive 
and negative evidence in this case as to whether the current 
left ear hearing loss in this case is the result of acoustic 
trauma in service.  Accordingly, the Board finds that there 
is a reasonable doubt as to whether the veteran's current 
left ear hearing loss is causally or etiologically related to 
acoustic trauma during his period of service as opposed to 
its being related to acoustic trauma after service or some 
other factor or factors, and the Board will resolve that 
doubt in favor of the veteran. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for left ear hearing loss is 
granted.


REMAND

Reason for Remand:  To afford the veteran a VA examination.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008). 

In this case, the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for a bilateral eye disorder.  His service medical 
records show that he sought treatment in August 1963 after 
cleaning solvent was splashed in his eyes.  His post-service 
medical records also document him as having been diagnosed 
with chronic moderately severe dry eye syndrome, and a 
private physician stated in March 2008 that previous exposure 
to solvents can be a cause of chronic dry eye symptoms.  
However, the evidence of record does not include a conclusive 
medical opinion based on a complete review of the claims file 
addressing whether the veteran currently has a bilateral eye 
disorder that is causally or etiologically related to his 
military service.  Therefore, the Board finds that a VA 
examination and medical opinion are necessary for determining 
the nature and etiology of any bilateral eye disorder that 
may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any bilateral eye disorder 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service medical records and 
private medical records, and to identify 
all current eye disorders.  For each 
disorder identified, the examiner should 
state whether it is at least as likely 
as not that the current disorder is 
causally or etiologically related to the 
veteran's military service, including 
his exposure to cleaning solvents in 
August 1963.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


